McGirk, Judge,
delivered the opinion of the court.
On the 13th February, 1836, Newman brought an action of ejectment against Studiey for a lot of ground in the city of St. Louis, 120 feet by 150. There was a verdict and judgment lor the defendant, Studiey, to reverse which the appellant brings the cause here.
By the bill of exceptions, it appears that one Vero-, ñique Guitard, in the year 1803, having been in possession of the lot about six years before, sold the same to one Louis Cailloux, but continued to occupy the same till 1808, when she died. It was proved that the mother *294of Cailloux lived on said lot until the summer before her death, when Cailloux took her to his house, where she died 3d December, 1808. It was proved that Cailloux died three or four years past; he left a widow who died about a year before the trial of this case; that he left a son who lived with his mother in St. Louis till about the 3d of March, 1835, when the mother died, and that L. Cailloux, the ancestor, left a daughter, who, all this time,, lived in St. Louis; that these heirs made a deed in due form of law to the plaintiff for the lot in question, dated in March, 1835. It was also proved that the defendant was in possession of the lot under J. B. C. Lucas, as tenant, at the time of bringing the action.
The defendant then gave in evidence, that on the 14th day of May, 1801, in the general court of Louisiana, one Manuel Lisa, recovered a judgment against said L. Cailloux for about. $75, damages and costs, and an execution issued on the same; and that on the 30th day of July,, in the same year, execution issued on the same against Cailloux, and that the lot on said execution was sold by the sheriff of St. Louis county or district, on the first Sunday in October, to one C. B. Penrose, for about $125. A supposed copy of a deed made by the sheriff to Pen-rose, was offered in evidence, objected to, but received by the court. It was also proved that the sheriff, early in 1809, acknowledged a deed in open court to C. B. Penrose for the lot in question. The defendant produced a copy of a confirmation to him by the board of commissioners for the lot in question, made on the 10th of July, 1810. It was also proved that Lucas, under whom defendant claims, had in him all the title to the lot which Penrose acquired by the sheriff’s sale, by deed dated 25th March, 1809. It was also proved that, just before the date of the deed from Penrose to Lucas, Cailloux told one John Tayon the property belonged to Penrose, and said Tayon requested Lucas to buy it of Penrose for him, intending to pay Lucas when he could, which Lucas did, and that Tayon immediately went into possession, and that Lucas and his tenants have possessed the same ever since. The possession of Lucas and tenants may be dated as far back as 25th March, 1809.
This constitutes the sum and substance of the evidence of the defendant’s title.
The first question to be considered is, whether the court did right in receiving the copy, or supposed copy, of the deed of the sheriff to Penrose, under the certificate of the recorder of land titles ? I wish to waive the *295decision of this question for the present, being not yet satisfied that under our act of the R. C. of 1835, p. 251, the copy can be received, the other members of the court not yet being unanimous on the point.
Def. in ejectment a xo<ff.1could not produce the deed, provedby the that theCir’ sheriff had ac-knowlcdged such fact°0f the exccution, the levy and salj;fanA ao' r^re to produce the deed by swearing it was yearapriorjTn the recorder’s office St. Louis, and ^arch cmddnot now be found, The declarations theirs,Cunder° whompitf. claim-that the pur-8 were also proved; and that staaioi^forts^0*' during all which time, the uvedTn thriown where the lot was, and set up no title, *at might well presume the exis- and^vhethera* * deed had in fact made ornot, vvas m def-
I will, however, proceed to show that there was no necessity to give this copy in evidence, as there was enough of evidence to prove the sheriff actually made a deed to Penrose for the lot in 1809. The record of the circuit court shows that early in 1809, Mr. Conner, the sheriff, came into open court and acknowledged a deed, as sheriff, to Mr. Penrose, for the identical lot in tion. The law then required the sheriff to acknowledge his deeds m open court. The record of this case also shows us that there was an execution before issued to the sheriff against Cailloux. The acknowledgment states the fact of the execution, the levy and the sale. This is evidence enough to shorv such deed once existed. next question is, has the same been lost? Lucas swears he never had the deed — never demanded it of Penrose; that Penrose died several years ago; that he has searched in the office of the recorder, and cannot there find the same. He swears, also, that there was in fact such a deed, and the same was left, in the year 1810 or with the commissioners of land claims, which-is now the recorder’s office, and that it cannot be found. In this case, nothing but the production of the deed itself can be more satisfactory that the sheriff did, by execution, sell the land to Penrose in October, 1807, and that he made a deed to him for the land. The record is ally explicit and satisfactory. Then early in 1809, seethe ancestor of the heirs under whom the claims, declaring the fact to be, that Penrose was the purchaser at sheriff’s sale; then we find Lucas under Penrose, take by his tenant, John Tayon, immediate session and continue in possession till the action brought in 1836, February 13th, a period of twenty-six years, and all this time Cailloux was in the place where the lot lay till his death, which happened some four or five years back. Upon this state of things the law will raise a pi e-sumption that there was a deed, even against Cailloux, on less testimony than here exists. I will refer to a few cases, and see what has been done in sucli matters. In part 4th, Starkie’s evidence, 12, 27, 28, I find the law to be, that long continued uninterrupted enjoyment, is dence from which a jury may presume a deed; and note i, there are innumerable cases in which the thing may be done. In this case the court admitted the copy, *296perhaps contrary to law, and perhaps not; and from this copy the jury may have been satisfied of the existence of the sheriff’s deed; yet, if the copy had been excluded, according to the wish of the appellant’s counsel, it would have been the duty of the jury to find for the defendant. If there had been no evidence at all of any deed whatever, a possession of twenty-five years, under the immediate eye of Cailloux, uninterrupted by him, and connected with the declaration that the lot was not his, would be strong, testimony to prove the right was in Lucas — 4th part Starkie, 1227, passim. Mr. Bird, of counsel for the appellant, has made some argument regarding the instruction of the court given and refused. The record shows these instructions were not filed. This court can therefore do nothing on that point. Some objection was also made, that the sheriff’s deed was not registered according to the registry act of 1804. No point was made in the court below regarding this matter. This court, therefore, will not look into it. The judgment, of the circuit court is affirmed, the other judges concurring herein.